IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

GEORGE SHULKOFF,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1733

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 12, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

George Shulkoff, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.